Citation Nr: 1720444	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-04 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for a right knee disorder.  

2.  Whether new and material evidence has been received to reopen the service connection claim for a right hand disorder.  

3.  Whether new and material evidence has been received to reopen the service connection claim for a right jaw disorder.  


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1980 to June 1983.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction now rests with the Winston-Salem, North Carolina RO.  

This case was remanded for further development in both February 2015 and February 2016.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits management System (VBMS).  There are also records in Virtual VA.


FINDINGS OF FACT

1.  Service connection was denied for a right knee disorder, a right hand disorder, and a jaw disorder by rating action of August 1985.  The Veteran was notified of the action and he did not timely disagree with that decision.

2.  The Veteran failed to report to a VA examination scheduled for May 2016 to evaluate if any diagnosed right knee, right hand and right jaw disorders were caused by or aggravated by service and whether new and material evidence has been received to reopen the service-connection claim for these disorders.

3.  The Veteran did not offer reasons for not responding or reporting. 

4.  There is nothing in the record to indicate that the notification letter for the scheduling of the examination and the subsequent Supplemental Statement of the Case sent to the Veteran were returned by the United States Postal Service as "undeliverable."


CONCLUSION OF LAW

1.  The August 1985 rating decision, which denied service connection for right knee, right hand and right jaw disorders is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to warrant reopening the previously denied claim of service connection for a right knee disorder.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. § 3.156 (a).

3.  New and material evidence has not been received to warrant reopening the previously denied claim of service connection for right hand disorder.  38 U.S.C.A. §§ 5107, 5108 ; 38 C.F.R. § 3.156 (a).

4.  New and material evidence has not been received to warrant reopening the previously denied claim of service connection for right jaw disorder.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. § 3.156 (a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting treatment records, arranging examinations and obtaining opinions.  

Service Connection

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (1995).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. §3.303(d).

New and Material Evidence
 
In any case involving a final denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim.  38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must make its own determination, because this in turn establishes the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  

New evidence means evidence not previously submitted to agency decision maker, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  Materiality has two components:  First, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.  

Lay Evidence 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Facts 

The Veteran originally filed for service connection for a right knee cap condition, broken right jaw and broken right hand in March 1985.  Service treatment records were obtained.  The RO denied the claims in August 1985 and the Veteran was informed of his appellate rights.  The Veteran did not submit a disagreement with this decision.  The denial was based in part on the Veteran's failure to report for an examination or otherwise offer evidence in support of his claim.  

The Veteran filed another service connection claim for a right knee disorder, right hand disorder and right jaw disorder in May 2008.  A November 2008 rating decision denied the Veteran's claims of service connection for right knee, right hand and right jaw disorders.  The decision noted in-service treatment and diagnoses for a knee injury; in-service treatment for a crushed right hand and a lacerated right fourth finger, with normal findings upon discharge; and no complaints, treatment or diagnosis for a jaw disorder, with no complaints of a chronic jaw disorder upon discharge. The decision observed that disability which began in service or was caused by some event in service must be considered chronic before service connection can be granted.  The decision further noted that the Veteran had been informed that he needed to submit medical evidence to show that he currently had residual disabilities and medical evidence to show that current conditions are related to military service.  The decision added that the RO never received that evidence. 

The January 2014 Supplemental Statement of the Case (SSOC) continued the denial of the claims.  It noted that for the three claims, the evidence does not establish that the conditions were incurred in or caused by the Veteran's service and there is no objective evidence of chronic disabilities subject to service connection.  The statement further noted that the Veteran had been scheduled for a May 2013 knee examination, he had not reported to the examination and the record did not indicate good cause for not doing so.

In February 2015, the Board remanded the appeal, stating that RO had erred in its January 2014 SSOC in considering entitlement to service connection on its merits.  Instead, the RO should have adjudicated the issue of whether new and material evidence had been submitted sufficient to reopen the Veteran's previously disallowed claims.  

Nonetheless, an October 2015 SSOC once again continued the denials, stating the record contained no evidence linking the current disorders to the Veteran's period of service.  It further stated that attempts to contact the Veteran by telephone and written correspondence had been unsuccessful.  The record does not indicate that this SSOC was returned by the postal service as undeliverable.

In its February 2016 remand, the Board observed that the Veteran's claims file had an inaccurate address for the Veteran, some items mailed to the Veteran earlier had been returned as undeliverable and it was at that time unclear what address had been used to inform the Veteran of the May 2013 examination, to which he had not reported.  For these reasons, the Board's remand directives instructed the RO to schedule the Veteran for another examination.  

In March 2016, the RO scheduled the Veteran for an in-person examination in May 2016 to determine if new and material evidence has been received to reopen the service connection claim for jaw, hand and knee disorders.  The Veteran did not report to one examination and declined a jaw examination.  The record does not indicate that the notification letter sent to the Veteran was returned as undeliverable, nor does it reflect that the Veteran made any attempt to reach the RO with either inquiries or an explanation.

In its June 2016 Supplemental Statement of the Case (SSOC), the RO has since denied the Veteran's claim for service connection for right knee, right hand and right jaw disorders, based the Veteran's failure to report to the examination and the failure to submit new and material evidence, having adjudicated the claim on the evidence of record.  38 C.F.R. § 3.655.

Analysis 

The record does not indicate that the Veteran ever responded to numerous requests  by the RO since 2008 to provide medical evidence in support of his claims.  Service Treatment Records (STRs) were associated with the file at the time of the initial denial, and provide details of in-service treatment.  VA treatment records associated with the file in April 2013 and July 2014 contain no relevant findings is support of the Veteran's claims.  In fact, they indicate that in a July 2008 examination, the Veteran's knee extension was noted as being "5/5" (full capacity), which of course cannot serve to substantiate the Veteran's knee claim.   

Additionally, as stated above, the Veteran failed to report for an in-person examination in May 2016, the notification letter sent to the Veteran was not returned as undeliverable and the Veteran made no attempt to contact the RO.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for the examination or reexamination, an original compensation claim will be adjudicated on the evidence of record as it stands.  38 C.F.R. § 3.655 (a) and (b).  The June 2016 Supplemental Statement of the Case (SSOC) noted the failure to report for the examination and proceeded with adjudicating the appeal based on the record as it then stood. 

Consequently, the foregoing indicates not only the lack of new and material evidence, but the failure of the Veteran to seize the opportunity of bringing to bear the possibility of both new and material evidence in the form of the most recent examination findings and opinions, and thereby leaving the record to stand without correction, modification or advantage to the Veteran.  No notification letters sent since the Board's February 2016 Remand have been returned as  undeliverable by the United States Postal Service.  Therefore, nothing in the record indicates that the Veteran did not receive notification of the May 2016 examination.  

The Board finds that VA has satisfied its obligation to provide the Veteran with a VA examination, although the Veteran did not avail himself of this opportunity specifically or fulfil his responsibilities of cooperation generally.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991)).  See also Turk v. Peake, 21 Vet. App. 565, 570-71 (2008).

The Board has also considered the Veteran's lay statements. As stated earlier in the decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, it must be noted that the only statements by the Veteran pertaining to any conditions or disabilities are in the form of October 2003 Daily Activities and Pain Questionnaires and a Disability Report, in connection with earlier claims submitted to the United States Social Security Administration.  They do not contain any information, descriptions, identification of symptoms, or anecdotes relevant to the Veteran's knee, hand, and jaw claims.  Consequently, they cannot provide support for the Veteran's claims.

On careful review of the record, the Board has determined that new and material evidence to reopen the claims for service connection for right knee, right hand and right jaw disorders has not been submitted or received.  The foregoing summary of the record and the adjudicative procedures of this appeal indicate that the Veteran's claims were denied in the past because the record was devoid of a showing that the current disorders are linked to the Veteran's period of service, that they were aggravated in service or that there is objective evidence of chronic disabilities subject to service connection.  No material facts have changed.


ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for a right knee disorder is denied. 

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for a right hand disorder is denied.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for a right jaw disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


